DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 7/22/2021 has been entered and fully considered. Claims 1-4 and 6-17 are pending. Claims 5 and 18 are cancelled. Claims 12-16 are withdrawn. Claims 1 and 11 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Hodges and Chand do not teach the claimed grain size and Chand only describes a strength of between 60 and 70 % of the base materials after bonding. Thus, Chand does not disclose the bonded ceramic having a strength of more than 70% in comparison to the single bulk ceramic substrate. 
Hodges and Chand were not cited to disclose these features. Meschke et al. was cited to disclose these limitations. Specifically, Meschke et al. discloses that the gain sizes of the parts being joined is bimodal, with the fine grain sizes having a median grain size of greater than 5 microns (Paragraph [0029]). Moreover, Meschke et al. discloses 
Applicant argues that Meschke generally discloses varying grain sizes related to each individual SiSiC material. Meschke does not disclose the size of the grains located on both the first and second substrates. 
Examiner respectfully disagrees. Meschke et al. explicitly discloses the joining of fine grains substrates (Figure 3; Paragraphs [0045]-[0047]). Thus, the scope of Meschke et al. includes fine grained (e.g., 5 microns or greater) substrates wherein the grains at the interface are implicitly both on the first and second substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of copending Application No. 16/956,190 in view of HODGES (US 4,721,541). 
With respect to claim 1, the reference application claims a bonded ceramic comprising a first ceramic substrate; a second ceramic substrate, wherein the first and second ceramic substrate are bonded in an adhesive layer-free manner; and wherein the first and second ceramic substrate comprise pores that are formed along a bonded surface between the first and second ceramic substrate that each have a size of 0.01 to 50 microns (claim 1). The reference application 
The reference application does not explicitly disclose a pattern formed on one or either of the ceramic substrates surfaces and in contact with the other substrates bonding surface. 
HODGES a bonded ceramic (Abstract; Title) having a channel formed therein, 16, (Column 3, lines 10-20) and is able to allow fluid flow since it passes from one end of the ceramic to the other (Figures 2 and 3). The bonded ceramic comprises a first ceramic substrate, 10; a second ceramic substrate, 14, and a pattern is formed in the shape of a straight groove in one of the bonding surfaces of the second ceramic substrate with the bonding surfaces of each in contact with each other (Column 3, lines 1-30) and the surfaces are bonded via diffusion bonding without (implicitly) an adhesive layer (Column 3, lines 31-60; Column 2 lines 1-15; Title)
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include the pattern of HODGES on the surfaces of the references application in the manner disclosed by HODGES so that parts can be formed with a higher percentage of usable parts (See Column 1, lines 45-50 of HODGES). 
With respect to claim 2, HODGES discloses that the pattern is formed in at least one of the polished bonding surfaces (e.g., in at least one of the ceramic substrates) (Claim 14), and is in the form of a line (Figure 2). 
With respect to claim 3, the pattern forms the channel in HODGES (Column 3, lines 10-20) which is capable of allowing fluid to flow since it passes from one end of the part to the other (Figures 1 and 2). 
Claims 4 and 6-11
Claims 17 and 18 of the instant application are rejected by claim 14 of the reference application. 
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
__________________________________________________________________
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HODGES (US 4,721,541) in view of CHAND et al. (US 2014/0326403) and MESCHKE et al. (US 2007/0235122).
With respect to claim 1, HODGES a bonded ceramic (Abstract; Title) having a channel formed therein, 16, (Column 3, lines 10-20) and is able to allow fluid flow since it passes from one end of the ceramic to the other (Figures 2 and 3). The bonded ceramic comprises a first ceramic substrate, 10; a second ceramic substrate, 14, and a pattern is formed in the shape of a straight groove in one of the bonding surfaces of the second ceramic substrate with the bonding surfaces of each in contact with each other (Column 3, lines 1-30) and the surfaces are bonded via diffusion bonding without (implicitly) an adhesive layer (Column 3, lines 31-60; Column 2 lines 1-15; Title)
HODGES further discloses that the first and second ceramic substrate comprise pores formed along the bonded surface between said substrates (Column 3, lines 60-68; Column 4, lines 1-5). 
HODGES does not explicitly disclose the size of these pores. CHAND et al. discloses a porosity of 15% or less and a near elimination thereof to promote bonding (Paragraphs [0076] and [0077]). CHAND et al. further shows the size of pores across the bonding interface in figure 6 with an appropriate scale (Figure 6). 
[AltContent: textbox (Pore of about 20 microns)][AltContent: ][AltContent: textbox (About 20 microns)][AltContent: ][AltContent: textbox (Scale with each hash representing 20 microns. )][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As seen from annotated figure 6, above, at least one of the pores has a size of at least 20 microns (e.g., the identifier was copied and pasted and measured relative to the pore size). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to bond the ceramic parts of HODGES such that the porosity is reduced to 15% or less and each of the pores has a size of about 20 microns, as taught by CHAND et al. so as to facilitate bonding. 
HODGES does not specifically disclose a grain on both the first and second ceramic substrate is included. MESCHKE et al. discloses that the ceramic parts have grain sizes of approximately 5 microns  or greater, and 50 microns or greater (Paragraphs [0020], [0029] and 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide at least a coarse grain size on the first and second ceramic substrates of modified HODGES, as taught by MESCHKE et al. so as to increase creep resistance and provide low deformation joining. 
Meschke et al. explicitly discloses the joining of fine grains substrates (Figure 3; Paragraphs [0045]-[0047]). Thus, the scope of Meschke et al. includes fine grained (e.g., 5 microns or greater) substrates wherein the grains at the interface are implicitly both on the first and second substrate. 
MESCHKE et al. discloses that the strength of the bonded component is just as high in the region of the joint as in the base material of the component (Paragraph [0038]). Thus, the bonded ceramic implicitly has an equal strength compared to the single bulk ceramic substrate and would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the bending strength of HODGES as being the same as the base substrate, as taught by Meschke et al. so that the part overall does not suffer from lesser strength for being a bonded component. 
With respect to claim 2, HODGES discloses that the pattern is formed in at least one of the polished bonding surfaces (e.g., in at least one of the ceramic substrates) (Claim 14), and is in the form of a line (Figure 2). 
With respect to claim 3, 
With respect to claim 4, HODGES does not specifically disclose a grain on both the first and second ceramic substrate is included. MESCHKE et al. discloses that the ceramic parts have grain sizes of approximately 5 microns  or greater, and 50 microns or greater (Paragraphs [0020], [0029] and [0041]) which increases creep resistance and provides low deformation joining (Paragraph [0022] and [0041]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide at least a coarse grain size on the first and second ceramic substrates of HODGES, as taught by MESCHKE et al. so as to increase creep resistance and provide low deformation joining. 
Meschke et al. explicitly discloses the joining of fine grains substrates (Figure 3; Paragraphs [0045]-[0047]). Thus, the scope of Meschke et al. includes fine grained (e.g., 5 microns or greater) substrates wherein the grains at the interface are implicitly both on the first and second substrate. 

With respect to claim 6, HODGES does not explicitly disclose that the first and second ceramic substrates are selected from the group consisting of silicon carbide, etc. 
MESCHKE et al. discloses that the ceramic material of the components are selected from the group consisting of silicon carbide (Paragraphs [0024]-[0028]). 
It would have been obvious to one of ordinary skill in the art to provide the ceramic bodies of  HODGES as silicon carbide bodies as taught by MESCHKE et al. so as to increase creep resistance and provide low deformation joining. 
With respect to claim 7, see rejection of claim 6. MESCHKE et al. discloses that the parts consist of silicon carbide (Paragraph [0027]) (e.g., the same material) and only discloses 
With respect to claim 8, HODGES does not explicitly disclose a plurality of ceramic substrates that are laminated and bonded onto the first and second ceramic substrates in an adhesive-layer free manner. 
MESCHKE et al. discloses a monolith formed of 6 ceramic substrates (Figure 3; Paragraph [0014]). The 6 ceramic substrates are stacked and bonded without adhesive (e.g., laminated and bonded) by being placed in a hot press stack (Paragraphs [0045]-[0047]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a plurality of ceramic substrates that are laminated and bonded onto the first and second substrates of HODGES, as taught by MESCHKE et al. so that larger components can be made. 
The first two ceramic components on the lefts in figure 3 represent the first and second ceramic substrates while the remaining ceramic substrates represent the plurality of ceramic substrates. 
With respect to claims 9 and 10, MESCHKE et al. discloses that the plates are 50x35x5 mm and there are six of them stacked (Paragraph [0045]; Figure 3). Thus, each have a thickness of 5 mm and the stack has a total thickness of 30 microns. 
With respect to claim 11, MESCHKE et al. discloses that the strength of the bonded component is just as high in the region of the joint as in the base material of the component (Paragraph [0038]). Thus, the bonded ceramic implicitly has an equal strength compared to the single bulk ceramic substrate and would have been obvious to one having ordinary skill in the 




__________________________________________________________________________
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HODGES (US 4,721,541) in view of CHAND et al. (US 2014/0326403) and MESCHKE et al. (US 2007/0235122) as applied to claims 1-4 and 6-11 above, and further in view of KATAIGI et al. (US 2009/0235866).
With respect to claim 17, modified HODGES does not explicitly disclose that the bonded ceramic is applied to a vacuum chuck. 
KATAIGI et al. discloses a vacuum chuck for the semiconductor industry (Abstract; Paragraphs [0016], [0040], [0044]) which is formed by solid-state diffusion bonding (Paragraphs [0101], [0105]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the bonded ceramic of modified HODGES to a vacuum chuck in the semiconductor industry, as taught by KATAIGI et al. so that vacuum chucks can be formed with a higher percentage of usable parts (See Column 1, lines 45-50 of HODGES). 
With respect to claim 18, 
KATAIGI et al. discloses a vacuum chuck for the semiconductor industry (Abstract; Paragraphs [0016], [0040], [0044]) which is formed by solid-state diffusion bonding (Paragraphs [0101], [0105]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the bonded ceramic of modified HODGES to a vacuum chuck in the semiconductor industry, as taught by KATAIGI et al. so that vacuum chucks can be formed with a higher percentage of usable parts (See Column 1, lines 45-50 of HODGES). 
Claim 18 represents a product by process claim with the incorporation of a process recited in (now withdrawn) claim 12. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.. See, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
Since the product is already taught by the prior art (See rejection of claim 1) the process does not impart any additional inherent structural limitations to the claim. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745